831 F.2d 292Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jerry ELLISON, Defendant-Appellant,andSure Klean Enterprises, Inc., William Ellison, Mary Ellison,Fastening Specialist, Inc., Bright Motor Express, PrecisionField Wholesale Company, Lumberman's Mutual, AmericanExpress Company, Chicago Steel and Wire, E.I. Dupont Demoursand Company, Bates Manufacturing Company, Roadway Express,Ernest Cooper, Jr., Defendants.
No. 87-1017.
United States Court of Appeals, Fourth Circuit.
May 1, 1987.Decided:  Oct. 2, 1987.

Jerry Ellison, appellant pro se.
Mary Goman Slocum, Assistant United States Attorney, Office of United States Attorney, for appellees.
D.S.C.
AFFIRMED
Appeal from the United States District Court for the District of South Carolina, at Florence.  C. Weston Houck, District Judge.  (C/A 85-2042-2).
Before JAMES DICKSON PHILLIPS, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Jerry B. Ellison appeals from a summary judgment entered against him and several other defendants in this Small Business Administration loan collection case.


2
Summary judgment is proper "only when it is clear that there is no dispute concerning either the facts of the controversy or the inferences to be drawn from those facts."    Pulliam Investment Co. v. Cameo Properties, 810 F.2d 1282, 1286 (4th Cir.1987).  The party moving for summary judgment has the burden of demonstrating that there is no genuine issue of material fact and that it is entitled to judgment as a matter of law.  Fed.R.Civ.P. 56;  See Cole v. Cole, 633 F.2d 1083, 1089 (4th Cir.1980).


3
While the nonmoving party is entitled to the benefits of all reasonable inferences, in the face of unequivocal evidence the nonmoving party must do more than baldly assert the existence of a factual dispute in order to withstand a motion for summary judgment.    See Over The Road Drivers, Inc. v. Transport Insurance Co., 637 F.2d 816, 819 (1st Cir.1980).  While Ellison did file a Memorandum In Opposition To The Motion For Summary Judgment, he presented no evidence to support his assertion that the issues were not ripe for summary judgment.  We believe the district court correctly found for the government as a matter of law.


4
We dispense with oral argument because the facts and legal contentions are adequately developed in the briefs and record and oral argument would not aid the decisional process.


5
AFFIRMED.